Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
Upon further consideration, it was found that the Amendment of 10/07/2021 was entered in error. A corrected claim set which lists the original claims and all claims with the current claims status is below. The underlined portions of the amended claims indicate the added text and the portions that are crossed through are the deleted portions. Claims 2, 4-7, 9-11, 14, 16 and 18-21 are cancelled. New claims 28-34 have been added relative to the claim set of 03/26/2021. Claims 1, 12, 13, 17 and 22 have been amended relative to the claim set of 03/26/2021. 
Authorization for this examiner’s amendment was given in an interview with Richard Roberts Jr. on 11/16/2021.
In the CLAIMS:
In claim 1, delete “fibers” in line 12 and replace it with “elongate bodies”.
In claim 12, delete “fibers” in line 13 and replace it with “elongate bodies”.
In claim 13, delete “fibers” in line 13 and replace it with “elongate bodies”.
In claim 17, after “wherein” in line 1 insert “said first multifilament elongate bodies comprise first multifilament fibrous tapes and wherein said second multifilament elongate bodies comprise second multifilament fibrous tapes, and wherein”.
In claim 22, line 10, delete “first” and replace with “second”.
In claim 22, line 11, delete “fibers” and replace it with “multifilament elongate bodies”. 
Add new claims 28-34 as per the below listed claim set. 


Claim set per requested listing each original claim indicating each claims current status.
1.    (CURRENTLY AMENDED) A fibrous material comprising:
a first fibrous ply comprising a plurality of first multifilament elongate bodies, wherein immediately adjacent bodies of said first multifilament elongate bodies are not bonded or fused to each other and are able to move freely within the first fibrous ply, each of said first multifilament elongate bodies having a tenacity of at least about 7 g/denier and an initial tensile modulus of at least about 150 g/denier; and wherein said first multifilament elongate bodies comprise twisted fibers;
a second fibrous ply on and coextensive with said first fibrous ply, said second fibrous ply comprising a plurality of second multifilament elongate bodies, wherein immediately adjacent bodies of said second multifilament elongate bodies are not bonded or fused to each other and are able to move freely within the second fibrous ply, each of said second multifilament elongate bodies
wherein said first fibrous ply and said second fibrous ply are not laminated to each other, adhesively bonded to each other with an adhesive, or thermally fused to each other, and wherein the first fibrous ply and the second fibrous ply are stitched together with at least a first set of threads, interconnecting the first fibrous ply with the second fibrous ply, said first set of threads comprising a plurality of third elongate bodies, and wherein each ply of said fibrous material is non-woven.
2.    (CANCELED) 
3.    (PREVIOUSLY PRESENTED) The fibrous material of claim 1 wherein each of said first multifilament elongate bodies consist essentially of first multifilament fibers having a cross-sectional aspect ratio (1ARf) of at least 2:1 and each of said second multifilament f) of at least 2:1.
4.    (CANCELED)
5.    (CANCELED) 
6.    (CANCELED) 
7.    (CANCELED) 
8.    (PREVIOUSLY PRESENTED) The fibrous material of claim 3 wherein the third elongate bodies comprise third fibers and wherein each of said first multifilament fibers and said second multifilament fibers have a tenacity of at least twice the tenacity of the third fibers, and wherein each of said third fibers have an elongation to break of at least twice the elongation to break of said first multifilament fibers and said second multifilament fibers.
9.    (CANCELED)
10.    (CANCELED) 
11.    (CANCELED) 
12.    (CURRENTLY AMENDED) A fibrous material comprising: 
a first fibrous ply comprising a plurality of first multifilament elongate bodies,        wherein immediately adjacent bodies of said first multifilament elongate bodies are not bonded or fused to each other and are able to move freely within the first fibrous ply, each of said first multifilament elongate bodies having a tenacity of at least about 7 g/denier and an initial tensile modulus of at least about 150 g/denier; and wherein said first multifilament elongate bodies comprise twisted fibers; 
a second fibrous ply on and coextensive with said first fibrous ply, said second       fibrous ply comprising a plurality of second multifilament elongate bodies,            elongate bodies
wherein said first fibrous ply and said second fibrous ply are not laminated to each other, adhesively bonded to each other with an adhesive, or thermally fused to each other; 
wherein at least one of said first fibrous ply and said second fibrous ply is non-woven, or wherein at least one of said first fibrous ply and said second fibrous ply is woven;
and wherein each of said first elongate bodies and each of said second elongate bodies are twisted multifilament fibers having at least about 0.5 twists per inch of fiber length up to about 15 twists per inch of fiber length. 
13.    (CURRENTLY AMENDED) A fibrous material comprising: 
a first fibrous ply comprising a plurality of first multifilament elongate bodies, wherein immediately adjacent bodies of said first multifilament elongate bodies are not bonded or fused to each other and are able to move freely within the first fibrous ply, each of said first multifilament elongate bodies having a tenacity of at least about 7 g/denier and an initial tensile modulus of at least about 150 g/denier; and wherein said first multifilament elongate bodies comprise twisted fibers;
a second fibrous ply on and coextensive with said first fibrous ply, said       second fibrous ply comprising a plurality of second multifilament elongate             bodies, wherein immediately adjacent bodies of said second multifilament           elongate bodies are not bonded or fused to each other and are able to                    move freely within the second fibrous ply, each of said second multifilament       elongate bodies
wherein said first fibrous ply and said second fibrous ply are not laminated to each other, adhesively bonded to each other with an adhesive, or thermally fused to each other; and wherein one of said first fibrous ply and said second fibrous ply is woven and one of said first fibrous ply and said second fibrous ply is non-woven.
14.    (CANCELED) 
15.    (PREVIOUSLY PRESENTED) The fibrous material of claim 1 wherein no gaps are present between adjacent first multifilament elongate bodies and wherein no gaps are present between adjacent second multifilament elongate bodies, and wherein said third elongate bodies are polyurethane fibers.
16.    (CANCELED) 
17.    (CURRENTLY AMENDED) The fibrous material of claim 1 wherein said first multifilament elongate bodies comprise first multifilament fibrous tapes and wherein said second multifilament elongate bodies comprise second multifilament fibrous tapes, and wherein each of said first multifilament fibrous tapes and said second multifilament fibrous tapes have a tenacity of at least twice the tenacity of the third elongate bodies, and wherein each of said third elongate bodies have an elongation to break of at least twice the elongation to break of said first multifilament fibrous tapes and said second multifilament fibrous tapes.
18-21.    (CANCELED)
22.    (CURRENTLY AMENDED) A fibrous material comprising:
a first fibrous ply comprising a plurality of first multifilament elongate bodies, wherein at least some of said first multifilament elongate bodies are not bonded or fused to each other and are able to move freely within the first fibrous ply, each of said 
a second fibrous ply on and coextensive with said first fibrous ply, said second fibrous ply comprising a plurality of second multifilament elongate bodies, wherein at least some of said second multifilament elongate bodies are not bonded or fused to each other and are able to move freely within the second fibrous ply, each of said second multifilament elongate bodies
wherein said first fibrous ply and said second fibrous ply are not laminated to each other, adhesively bonded to each other with an adhesive, or thermally fused to each other; wherein each of said first multifilament elongate bodies comprise first multifilament fibers having a cross-sectional aspect ratio (1ARf) of at least 2:1 and each of said second multifilament elongate bodies comprise second multifilament fibers having a cross-sectional aspect ratio (2ARf) of at least 2:1; and wherein said first multifilament fibers are formed from first multifilament precursor fibers having an aspect ratio of 1ARi and said second multifilament fibers are formed from second multifilament precursor fibers having an aspect ratio of 2ARi, wherein 1ARf is at least two times 1ARi and wherein 2ARf is at least two times 2ARi.
23.    (PREVIOUSLY PRESENTED) A multilayer article comprising a plurality of the fibrous materials of claim 22, wherein the first fibrous ply and the second fibrous ply are stitched together with at least a first set of threads, thereby interconnecting the first fibrous ply with the second fibrous ply, said first set of threads comprising a plurality of third elongate bodies, said third elongate bodies comprising third fibers and wherein said third elongate bodies comprise polyurethane fibers, nylon 6 fibers, nylon 66 fibers, polyethylene terephthalate fibers, polyethylene naphthalate fibers, polybutylene terephthalate fibers, polytrimethylene terephthalate fibers, polypropylene fibers or polyvinyl alcohol fibers.

25.  (PREVIOUSLY PRESENTED) The fibrous material of claim 12 wherein at least one of said first fibrous ply and said second fibrous ply is woven.
26.  (PREVIOUSLY PRESENTED) The fibrous material of claim 12 wherein each of said first fibrous ply and said second fibrous ply is non-woven.
27.  (PREVIOUSLY PRESENTED) The fibrous material of claim 12 wherein each of said first fibrous ply and said second fibrous ply is woven.
28.  (NEW) The fibrous material of claim 22 wherein each of said first multifilament elongate bodies comprise first multifilament fibers having a cross-sectional aspect ratio (1ARf) and each of said second multifilament elongate bodies comprise second multifilament fibers having a cross-sectional aspect ratio (2ARf), and wherein said first multifilament fibers are formed from first multifilament precursor fibers having an aspect ratio of 1ARi and said second multifilament fibers are formed from second multifilament precursor fibers having an aspect ratio of 2ARi, wherein 1ARi is from about 1:1 to about 2:1 and 1ARf is from about 2:1 to about 4:1, and wherein 2ARi is from about 1:1 to about 2:1 and 2ARf is from about 2:1 to about 4:1.
29. (NEW) The fibrous material of claim 22 wherein each of said first multifilament elongate bodies comprise first multifilament fibers having a cross-sectional aspect ratio (1ARf) and each of said second multifilament elongate bodies comprise second multifilament fibers having a cross-sectional aspect ratio (2ARf), and wherein said first multifilament fibers are formed from first multifilament precursor fibers having an aspect ratio of 1ARi and said second multifilament fibers are formed from second multifilament precursor fibers having an aspect ratio of 2ARi, wherein 1ARf is at least five times 1ARi and wherein 2ARf is at least five times 2ARi.
30.  (NEW) The fibrous material of claim 22 wherein each of said first multifilament elongate bodies comprise first multifilament fibers having a cross-sectional aspect ratio f) and each of said second multifilament elongate bodies comprise second multifilament fibers having a cross-sectional aspect ratio (2ARf), and wherein said first multifilament fibers are formed from first multifilament precursor fibers having an aspect ratio of 1ARi and said second multifilament fibers are formed from second multifilament precursor fibers having an aspect ratio of 2ARi, wherein 1ARi is from about 1:1 to about 2:1 and 1ARf is greater than about 10:1, and wherein 2ARi is from about 1:1 to about 2:1 and 2ARf is from greater than about 10:1.
31.  (NEW) The fibrous material of claim 22 wherein said first multifilament fibers and said second multifilament fibers comprise multifilament polyethylene fibers.
32.  (NEW) The fibrous material of claim 22 wherein said multifilament elongate bodies are not coated with a polymeric binder material, and wherein the fibrous material further comprises at least one additional fibrous ply wherein immediately adjacent bodies of said at least one additional fibrous ply are not bonded or fused to each other and are able to move freely within the at least one additional fibrous ply, and wherein all of said first fibrous ply, said second fibrous ply and said at least one additional fibrous ply are not laminated to each other, adhesively bonded to each other with an adhesive, or thermally fused to each other.
33.  (NEW) The fibrous material of claim 22 wherein each of said first multifilament elongate bodies comprise first multifilament fibrous tapes formed from said first multifilament elongate bodies and having a cross-sectional aspect ratio (1ARft) of at least 6:1 and each of said second multifilament elongate bodies comprise second multifilament fibrous tapes formed from said second multifilament elongate bodies and having a cross-sectional aspect ratio (2ARft) of at least 6:1, optionally wherein said first multifilament fibrous tapes and said second multifilament fibrous tapes are formed from twisted multifilament fibers.
34.  (NEW) The fibrous material of claim 12 wherein each of said first elongate bodies and each of said second elongate bodies are twisted multifilament fibers having at least 11 twists per inch of fiber length up to about 15 twists per inch of fiber length.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789